ORDER

PER CURIAM.
AND NOW, this 25th day of May 2005, the Petition for Allowance of Appeal is *1158GRANTED. The parties settled this matter, and respondent withdrew its appeal sixteen months before the Commonwealth Court issued its order and opinion. Absent compelling cause, a court will not exercise jurisdiction over moot controversies. In Re Gross, 476 Pa. 203, 382 A.2d 116 (1978). This case does not present an exception to the mootness doctrine. The exercise of jurisdiction over this moot appeal can be traced to an error in docketing the notice of withdrawal. This procedural error is best corrected by exercising our supervisory authority pursuant to 42 Pa. C.S. § 502. Accordingly, in recognition of the docketing error and the fact that the parties had withdrawn the appeal upon settlement of the controversy prior to issuance of the order and opinion of the Commonwealth Court, the order and published opinion of the Commonwealth Court are hereby VACATED. See Shafer v. Cascio, 288 Pa. 56, 135 A. 639 (1927) (the Supreme Court of Pennsylvania shall exercise general supervisory power over the regularity and legality of proceedings in the inferior tribunals).